 In the Matter of SERVICE WOOD HEEL COMPANY, INC., DOING BUSINESSUNDER STYLE AND TRADE NAME OF RUSSELL HEEL COMPANYandUNITEDSHOEWORKERS OF' AMERICA, WOOD HEEL TURNERS LOCAL 12A(C.I.O.)Case No. R-3764.Decided May 18,' 1942Jurisdiction:wood heel manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal of Company to accord union recognition ; revocation of employees' desig-nation of petitioning union not conclusive of desires of such employees regard-ing representation in view of competing union's closed-shop contract with theCompany ; contract renewed after petition filed and claim of petitioning unionknown, no bar; election necessary.'Unit Appropriate for Collective Bargaining:all employees at the Company'sI'lai-tow,New' Hampshire, plant, excluding executives, supervisors and office-employees.Mr. Walter E. Espovich,of Haverhill, -Mass., for the Company.Grant cC Ango ff,byMr. Sidney S. Grant,of Haverhill, Mass., forthe C. I. O.Mr. Edward A. Raleigh,of Boston, Mass., for the A. F. of L.Mrs. Augusta Spaulding,of counsel to the Board.DECISION,ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Shoe Workers of America,Wood Heel Turners Local 12A (C. I. 0.), herein called the C. I. 0.,alleging that a question affecting commerce had arisen concerning therepresentation of employees of ServiceWood Heel Company, Inc.,doing business under style and trade, name of Russell Heel Com-pany, Plaistow, New Hampshire, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Albert J. Hoban, Trial Examiner. Said hear-ing was held at Haverhill, Massachusetts, on April 24, 1942.TheCompany, the C. I. 0., and Heel Makers Federal Labor Union#22714, affiliated with the American Federation of Labor, herein-41 N. L. R. B., No. 11.45. n46DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the' A. F. of L., appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is engaged in the manufacture and sale of woodheels at Plaistow, New Hampshire, and at Lawrence, Massachusetts.-At its Plaistow plant, the only plant involved in this proceeding, theCompany produces unfinished wood blocks.During the year 1941, the Company purchased for its Plaistowplant approximately 1,500,000 feet-of lumber, valued at $75,000, ofwhich more than 75 percent was shipped to the plant from pointsoutside New Hampshire.During the same period the Company pro-duced at its Plaistow plant more than 500,000 dozen wood blocks,valued in excess of $150,000, more than 75 percent of which wasshipped from the plant to points outside New Hampshire.The Com-pany admits that it is engaged in commerce within the meaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America, Wood Heel Turners Local 12A,is a labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.Heel Makers Federal Labor Union #22714 is a labor organizationaffiliatedwith the - American Federation of Labor, admitting tomembership employees of the Company.M. THE. QUESTION CONCERNING REPRESENTATIONOn or about February 19, 1942, the C. I. O. informed the Coin-pany that it represented a majority of the Company's employees andasked that the Company negotiate a contract for such employees.The Company refused on the ground that a contract between theCompany and the A. F. of -L. constituted a bar. Thereupon theC. I. O. filed the petition in this proceeding.On June 6, 1941, the Company entered into a contract with theA. F. of L., effective for the term of 1 year.The contract is renew-able for 1 year, and thereafter from year to year, unless terminatedby written notice 3 months before the expiration of the contract or RUSSELL HEEL,COMPANY47any extended term thereof.Neither the Company nor the A. F. of L.gave such notice prior to March 6, 1942.The A. F. of L. takes theposition that on that date the contract became automatically renewedfor 1 year and that, as so renewed, it constitutes a bar to this pro-ceeding.We find no merit in this contention. The C. I. 0. madeknown to the Company its claim of majority and filed the petitionin this proceeding about 2 weeks before the day when a failure toterminate would result in automatic renewal of the contract for anadditional year.The contract is accordingly no bar to a presentdetermination of representatives.'A statement prepared by the Regional Director and introduced at,the hearing-and a supplementary statement read into the record bythe Trial Examiner indicate that the C. I. 0. and the A. F. of L. eachrepresents a substantial number of employees in the appropriateunit.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNrrThe C. I. 0. and the A.'F. of L. agree, and we find, that executives,supervisors, and office employees should be excluded from the bar-gaining unit.The A. F. of L. contends that the bargaining unitshould include all other employees of the Company.The C. I. 0.would exclude firemen and 14 lumber operators who do not regularlyoperate machine tools.1Cf.Matter of International Harvester Company Tractor WorksandChicagoTheSinkers LocalNo. 100 of theInternational Die Sinkers Conference,36 N L. R. B. 520.2 The C. I. O. presented to the RegionalDirector 2 petitions,datedJanuary 26, 1942,recitingthatthe signers appointedthe C.I.O. as their sole bargaining representative.The petitionslist,respectively,25 and9 signatures.Of the 34 signatures 32 appear tobe genuinesignaturesof employees on a current pay roll.The C.I.O. submitted to theTrial Examiner a third similar petition,dated January 26, 1942, listing 4 signatures, ofwhich 3 appear to be genuine signatures of employees on a current pay roll, and anapplicationformembership bearing theapparently genuine signature of an additionalemployee in the alleged appropriate unit.There are about 100 employees at the Plaistow plant.The termsof the contract between theCompany andthe A.F. of L.require that allproduction and maintenance employees of the Company be members of, or have workpermits issuedby, the A. F. of L. At the close of thehearing, theA. F. ofL submittedto the TrialExaminer,11 slips of paper, all of which bore'apparently genuine signaturesof employeeswho purportedto revoke their designationof the C.I.O. as their solebargaining agent.Suchsignaturesare the names of employeeson the petitionssubmittedby the C.I.O. to the Regional Director.In view ofthe terms of the present contract between theCompany and the A. F. of L,we can attach no importance to such revocations,whatever their number might be, fortheir execution cannot be taken as conclusive of the desiresof theCompany's employeesregarding representation.Cf.Matter ofJohnEnglehorn&Sons andPackinghouse Work-ersOrganizing Committee,C. 1.0., 33 N.L. R. B 1139,andMatter of George W. BorgCorporationandUnited Clock Workers-Union,25 N. L.R. B, 481, cited therein. 48DECISIONS OF=NATIONAL'LABOR`RELATIONS BOARDThe Company employs three firemen, whose duty it is to tend fires.The record- does not disclose under what conditions they work.Theydo not handle lumber or operate-machine tools to process lumber.Since firemen are included in the present contract between the Com-pany and theA. F: of L., we shall include firemen in the bargainingunit.-The Company employs 18 "lumber operators."' Four such em-ployees regularly operate machine tools-a planing machine, a cutting-off -saw; and, 2 rip' saws.The C. I: O. agrees to the inclusion ofthese 4 machine operators in the bargaining unit. -It would excludeother lumber operators.Lumber operators receive green lumber from cars and unload itby hand.They place the lumber in dry kilns and take the driedlumber to machines for cutting.The Company transfers its trainedlumber operators from one job to another wherever it needs theservices of -a skilled lumber operator.Lumber operators are includedin the present contract between the Company and the A. F. of L.Weshall include lumber operators in the barganing unit.We find that all employees of the Company at its Plaistow plant;excluding executives, supervisors,' and office employees, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeswithin the appropriate unit who were employeed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with ServiceWoodHeel Company, Inc., doing business under style and trade name ofRussellHeel Company, Plaistow, New Hampshire, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the,direction and supervision of the Regional Director for the First RUSSELL HEEL COMPANY49Region, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all employees of the Company within the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period -immediately preceding, the date bf this Direction,-including employees who did not work during such pay-roll periodbecause'they were, ill or- on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by United ShoeWorkers of America, Wood Heel Turners-Local 12A (C. I. 0.), orby Heel Makers Federal Labor Union #22714 (A. F. of L.), forthe purposes of collective bargaining, or by neither.463892-42 -A o1: 41 - --- 4 In the Matter of SERVICE WOOD HEEL COMPANY, INC., DOINGBUSINESSUNDER STYLE AND TRADE NAME OF RUSSELL HEEL COMPANYandUNITEDSHOEWORT ERs OF AMERICA, WOOD HEEL TURNERS LOCAL 12A(C. I. O.)Cage No. B-3764ORDER PERMITTING WITHDRAWAL OF PETITIONWITHOUT PREJUDICEJune 12,1942On May 18, 1942, the National Labor Relations Board issued aDecision and Direction of Election in this pr'oceeding.'On June 4,1942,United Shoe Workers of America, Wood Heel Turners Local12A (C. I. 0.), the petitioner in this proceeding, filed a request towithdraw without prejudice its petition for investigation and cer-tification of representatives filed herein.ServiceWood Heel Com-pany, Inc., doing business under style and trade name of RussellHeel Company, Plaistow, New Hampshire, and Heel Makers FederalLabor Union #22714, affiliated with the American Federation ofLabor, the other parties in this proceeding, consent to the granting ofthis request.Under these circumstances, the Board will grant therequest of the petitioner noted above.IT IS HEREBY ORDERED that the request of the petitioner herein towithdraw without prejudice its petition filed in this proceeding be,and it hereby is, granted and that the aforesaid case be, and it herebyis, closed.141 N. L.R. B. No. 11.41 N. L.R. B. 45.50